Exhibit 10.2

Goldman, Sachs & Co.

200 West Street

New York, NY 10282-2198

December 6, 2016

To: Zillow Group, Inc.

1301 2nd Ave, Floor 31

Seattle, WA 98119

Attention:

Telephone No.:

Email:

 

Kathleen Philips

###

###

Re: Base Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
Goldman, Sachs & Co. (“Dealer”) and Zillow Group, Inc. (“Counterparty”) as of
the Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. Each party further agrees that this Confirmation together with
the Agreement evidence a complete binding agreement between Counterparty and
Dealer as to the subject matter and terms of the Transaction to which this
Confirmation relates, and shall supersede all prior or contemporaneous written
or oral communications with respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
December 6, 2016 (the “Offering Memorandum”) relating to the 2.00% Convertible
Senior Notes due 2021 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
400,000,000 (as increased by up to an aggregate principal amount of USD
60,000,000 if and to the extent that the Initial Purchaser (as defined herein)
exercises its option to purchase additional Convertible Notes pursuant to the
Purchase Agreement (as defined herein)) pursuant to an Indenture to be dated
December 12, 2016 between Counterparty and The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Indenture”). In the event of any inconsistency
between the terms defined in the Offering Memorandum, the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that (i)
definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Offering
Memorandum. If any such definitions in the Indenture or any such sections of the
Indenture differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the draft of the Indenture last reviewed by Dealer as
of the date of this Confirmation, and if any such section numbers are changed in
the Indenture as executed, the parties will amend this Confirmation in good
faith to preserve the intent of the parties. Subject to the foregoing,
references to the Indenture herein are references to the Indenture on the date
of its execution and if the Indenture is amended or supplemented following such
date (other than any amendment or supplement (x) pursuant to Section 10.01(h) of
the Indenture that, as determined by the Calculation Agent, conforms the
Indenture to the description of Convertible Notes in the Offering Memorandum or
(y) pursuant to Section 14.07 of the Indenture, subject, in the case of this
clause (y), to the second paragraph under “Method of Adjustment” in Section 3),
any such amendment or supplement will be disregarded for purposes of this
Confirmation (other than as provided in Section 9(i)(iii) below) unless the
parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.



--------------------------------------------------------------------------------

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade
Date. In the event of any inconsistency between provisions of the Agreement and
this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates. The parties hereby agree that no
transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms.

  

Trade Date:

   December 6, 2016

Effective Date:

   Trade Date

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The Class C Capital Stock of Counterparty, par value USD 0.0001 per
share (Exchange symbol “Z”).

Number of Options:

   400,000. For the avoidance of doubt, the Number of Options shall be reduced
by any Options exercised by Counterparty. In no event will the Number of Options
be less than zero.

Applicable Percentage:

   30%

Option Entitlement:

   A number equal to the product of the Applicable Percentage and 19.0985.

Strike Price:

   USD 52.36

Cap Price:

   USD 69.19

Premium:

   USD 9,552,000

Premium Payment Date:

   December 12, 2016

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section 14.04(h) and Section 14.03 of the Indenture.

Procedures for Exercise.

  

Conversion Date:

   With respect to any conversion of a Convertible Note (other than any
conversion of Convertible Notes with a

 

2



--------------------------------------------------------------------------------

   Conversion Date occurring prior to the Free Convertibility Date (any such
conversion, an “Early Conversion”), to which the provisions of Section 9(i)(i)
of this Confirmation shall apply), the date on which the Holder (as such term is
defined in the Indenture) of such Convertible Note satisfies all of the
requirements for conversion thereof as set forth in Section 14.02(b) of the
Indenture.

Free Convertibility Date:

   September 1, 2021

Expiration Time:

   The Valuation Time

Expiration Date:

   December 1, 2021, subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date occurring on or after the Free Convertibility Date, in respect of which a
Notice of Conversion that is effective as to Counterparty has been delivered by
the relevant converting Holder, a number of Options equal to the number of
Convertible Notes in denominations of USD 1,000 as to which such Conversion Date
has occurred shall be deemed to be automatically exercised; provided that such
Options shall be exercised or deemed exercised only if Counterparty has provided
a Notice of Exercise to Dealer in accordance with “Notice of Exercise” below.   
Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options relating to
Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, Counterparty must notify Dealer in writing before 5:00 p.m.
(New York City time) on the Scheduled Valid Day immediately preceding the
Expiration Date specifying the number of such Options; provided that if the
Relevant Settlement Method for such Options is (x) Net Share Settlement and the
Specified Cash Amount (as defined below) is not USD 1,000, (y) Cash Settlement
or (z) Combination Settlement, Dealer shall have received a separate notice (the
“Notice of Final Settlement Method”) in respect of all such Convertible Notes
before 5:00 p.m. (New York City time) on the Free Convertibility Date specifying
(1) the Relevant Settlement Method for such Options, and (2) if the settlement
method for the related Convertible Notes is not Settlement in Shares or
Settlement in Cash (each as defined below), the fixed amount of cash per
Convertible Note that Counterparty has elected to deliver to Holders (as such

 

3



--------------------------------------------------------------------------------

   term is defined in the Indenture) of the related Convertible Notes (the
“Specified Cash Amount”). Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Notes.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “‘Market Disruption Event’ means, in respect of a Share,
(i) a failure by the primary United States national or regional securities
exchange or market on which the Shares are listed or admitted for trading to
open for trading during its regular trading session or (ii) the occurrence or
existence prior to 1:00 p.m. (New York City time) on any Scheduled Valid Day for
the Shares for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the relevant stock exchange or
otherwise) in the Shares or in any options contracts or futures contracts
relating to the Shares.”

Settlement Terms.

  

Settlement Method:

   For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Final Settlement Method for such Option.

Relevant Settlement Method:

   In respect of any Option:    (i) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note (A) entirely
in Shares pursuant to Section 14.02(a)(iv)(A) of the Indenture (together with
cash in lieu of fractional Shares) (such settlement method, “Settlement in
Shares”), (B) in a combination of cash and Shares pursuant to Section
14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount less than USD
1,000 (such settlement method, “Low Cash Combination Settlement”) or (C) in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount equal to USD 1,000, then, in each case,
the Relevant Settlement Method for such Option shall be Net Share Settlement;

 

4



--------------------------------------------------------------------------------

   (ii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash
Amount greater than USD 1,000, then the Relevant Settlement Method for such
Option shall be Combination Settlement; and    (iii) if Counterparty has elected
to settle its conversion obligations in respect of the related Convertible Note
entirely in cash pursuant to Section 14.02(a)(iv)(B) of the Indenture (such
settlement method, “Settlement in Cash”), then the Relevant Settlement Method
for such Option shall be Cash Settlement. Net Share Settlement:    If Net Share
Settlement is applicable to any Option exercised or deemed exercised hereunder,
Dealer will deliver to Counterparty, on the relevant Settlement Date for each
such Option, a number of Shares (the “Net Share Settlement Amount”) equal to the
sum, for each Valid Day during the Settlement Averaging Period for each such
Option, of (i) (a) the Daily Option Value for such Valid Day, divided by (b) the
Relevant Price on such Valid Day, divided by (ii) the number of Valid Days in
the Settlement Averaging Period; provided that in no event shall the Net Share
Settlement Amount for any Option exceed a number of Shares equal to the
Applicable Limit for such Option divided by the Applicable Limit Price on the
Settlement Date for such Option.    Dealer will pay cash in lieu of delivering
any fractional Shares to be delivered with respect to any Net Share Settlement
Amount valued at the Relevant Price for the last Valid Day of the Settlement
Averaging Period. Combination Settlement:    If Combination Settlement is
applicable to any Option exercised or deemed exercised hereunder, Dealer will
pay or deliver, as the case may be, to Counterparty, on the relevant Settlement
Date for each such Option:   

(i)     cash (the “Combination Settlement Cash Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

 

5



--------------------------------------------------------------------------------

  

(ii)    Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

   provided that in no event shall the sum of (x) the Combination Settlement
Cash Amount for any Option and (y) the Combination Settlement Share Amount for
such Option multiplied by the Applicable Limit Price on the Settlement Date for
such Option, exceed the Applicable Limit for such Option.    Dealer will pay
cash in lieu of delivering any fractional Shares to be delivered with respect to
any Combination Settlement Share Amount valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period. Cash Settlement:    If Cash
Settlement is applicable to any Option exercised or deemed exercised hereunder,
in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period. Daily Option Value:    For any Valid Day, an amount equal to
(i) the Option Entitlement on such Valid Day, multiplied by (ii) (A) the lesser
of the Relevant Price on such Valid Day and the Cap Price, less (B) the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero. Applicable Limit:    For any Option, an amount of cash equal to the
Applicable Percentage multiplied by the excess of (i) the aggregate of (A) the
amount of cash, if any, paid to the Holder of the related Convertible Note upon
conversion of such Convertible Note and (B) the number of Shares, if

 

6



--------------------------------------------------------------------------------

   any, delivered to the Holder of the related Convertible Note upon conversion
of such Convertible Note multiplied by the Applicable Limit Price on the
Settlement Date for such Option, over (ii) USD 1,000. Applicable Limit Price:   
On any day, the opening price as displayed under the heading “Op” on Bloomberg
page “Z <equity>” (or any successor thereto). Valid Day:    A day on which (i)
there is no Market Disruption Event and (ii) trading in the Shares generally
occurs on the Exchange or, if the Shares are not then listed on the Exchange, on
the principal other United States national or regional securities exchange on
which the Shares are then listed or, if the Shares are not then listed on a
United States national or regional securities exchange, on the principal other
market on which the Shares are then listed or admitted for trading. If the
Shares are not so listed or admitted for trading, “Valid Day” means a Business
Day. Scheduled Valid Day:    A day that is scheduled to be a Valid Day on the
principal United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading. If the Shares are not so
listed or admitted for trading, “Scheduled Valid Day” means a Business Day.
Business Day:    Any day other than a Saturday, a Sunday or a day on which the
Federal Reserve Bank of New York is authorized or required by law or executive
order to close or be closed. Relevant Price:    On any Valid Day, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “Z <equity> AQR” (or its equivalent successor if such page is not
available) in respect of the period from the scheduled opening time of the
Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or if
such volume-weighted average price is unavailable at such time, the market value
of one Share on such Valid Day, as determined by the Calculation Agent using, if
practicable, a volume-weighted average method). The Relevant Price will be
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours. Settlement Averaging Period:    For
any Option and regardless of the Settlement Method applicable to such Option,
the 20 consecutive Valid Days commencing on, and including, the 22nd Scheduled
Valid Day immediately prior to the Expiration Date; provided that if the Notice
of Final Settlement Method for such Option specifies that Settlement in Shares
or Low Cash Combination Settlement applies to the related Convertible Note, the
Settlement Averaging Period shall be the 40 consecutive Valid Days commencing
on, and including, the 42nd Scheduled Valid Day immediately prior to the
Expiration Date.

 

7



--------------------------------------------------------------------------------

Settlement Date:

   For any Option, the third Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:

   Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

3.      Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

  

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price” , “Daily VWAP,” “Daily Conversion
Value” or “Daily Settlement Amount” (each as defined in the Indenture). For the
avoidance of doubt, Dealer shall not have any delivery or payment obligation
hereunder, and no adjustment shall be made to the terms of the Transaction, on
account of (x) any distribution of cash, property or securities by Counterparty
to holders of the Convertible Notes (upon conversion or otherwise) or (y) any
other transaction in which holders of the Convertible Notes are entitled to
participate, in each case, in lieu of an adjustment under the Indenture of the
type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the fourth sentence of Section 14.04(c) of the Indenture
or the fourth sentence of Section 14.04(d) of the Indenture).

 

8



--------------------------------------------------------------------------------

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding Section
11.2(c) of the Equity Definitions, upon any Potential Adjustment Event, the
Calculation Agent shall make a corresponding adjustment to any one or more of
the Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction.   
Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below:   

(i)     if the Calculation Agent in good faith disagrees with any adjustment to
the Convertible Notes that involves an exercise of discretion by Counterparty or
its board of directors (including, without limitation, pursuant to Section 14.05
of the Indenture, Section 14.07 of the Indenture or any supplemental indenture
entered into thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction in a commercially reasonable manner; provided
that, notwithstanding the foregoing, if any Potential Adjustment Event occurs
during the Settlement Averaging Period but no adjustment was made to any
Convertible Note under the Indenture because the relevant Holder (as such term
is defined in the Indenture) was deemed to be a record owner of the underlying
Shares on the related Conversion Date, then the Calculation Agent shall make an
adjustment, as determined by it, to the terms hereof in order to account for
such Potential Adjustment Event;

  

(ii)    in connection with any Potential Adjustment Event as a result of an
event or condition set forth in Section 14.04(b) of the Indenture or Section
14.04(c) of the Indenture where, in either case, the period for determining “Y”
(as such term is used in Section 14.04(b) of the Indenture) or “SP0” (as such
term is used in Section 14.04(c) of the Indenture), as the case may be, begins
before Counterparty has publicly announced the event or condition giving rise to
such Potential Adjustment Event, then the Calculation Agent shall have the right
to adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the costs (including, but not limited to,

 

9



--------------------------------------------------------------------------------

  

hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities as a result of such event or condition
not having been publicly announced prior to the beginning of such period; and

  

(iii)  if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities as a result of such Potential Adjustment
Event Change.

Dilution Adjustment Provisions:

   Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.

Extraordinary Events applicable to the Transaction:

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07 of the Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

Consequences of Merger Events/

Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction, subject to
the second

 

10



--------------------------------------------------------------------------------

   paragraph under “Method of Adjustment”; provided, however, that such
adjustment shall be made without regard to any adjustment to the Conversion Rate
pursuant to any Excluded Provision; provided further that the Calculation Agent
acting in good faith and in a commercially reasonable manner may limit or alter
any such adjustment referenced in this paragraph so that the fair value of the
Transaction to Dealer (taking into account a commercially reasonable hedge
position) is not adversely affected as a result of such
adjustment. Notwithstanding the foregoing, if, with respect to a Merger Event or
a Tender Offer, (i) the consideration for the Shares includes (or, at the option
of a holder of Shares, may include) shares of an entity or person that is not a
corporation or is not organized under the laws of the United States, any State
thereof or the District of Columbia or (ii) the Counterparty to the Transaction
following such Merger Event or Tender Offer will not be a corporation, then, in
either case, Cancellation and Payment (Calculation Agent Determination) may
apply at Dealer’s sole election; provided further that, for the avoidance of
doubt, adjustments shall be made pursuant to the provisions set forth above
regardless of whether any Merger Event or Tender Offer gives rise to an Early
Conversion.

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event, (v)
references to “Tender Offer” shall be replaced by references to “Announcement
Event” and references to “Tender Offer Date” shall be replaced by references to
“date of such Announcement Event”, (w) the word “shall” in the second line shall
be replaced with “may”, (x) the phrase “exercise, settlement, payment or any
other terms of the Transaction (including, without limitation, the spread)”
shall be replaced by the phrase “Cap Price (provided that in no event shall the
Cap Price be less than the Strike Price)”, (y) the fifth and sixth lines shall
be deleted in their entirety and replaced with the words “effect on the embedded
warrants owned by Dealer in such Transaction (as represented by the Cap Price)
of such Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or such embedded
warrants”, and (z) for the avoidance of doubt, the Calculation Agent may adjust
the terms of the Transaction for a single Announcement Event on one or more
occasions on or after the date of such Announcement Event up to, and including,
the Expiration Date, any Early Termination Date and/or any other date of
cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event. An Announcement Event shall be an “Extraordinary
Event” for purposes of the Equity Definitions, to which Article 12 of the Equity
Definitions is applicable.

 

11



--------------------------------------------------------------------------------

Announcement Event:

   (i) The public announcement by any entity of (x) any transaction or event
that, if completed, would constitute a Merger Event or Tender Offer, (y) any
potential acquisition by Issuer and/or its subsidiaries where the aggregate
consideration exceeds 15% of the market capitalization of Issuer as of the date
of such announcement (an “Acquisition Transaction”) or (z) the intention to
enter into a Merger Event or Tender Offer or an Acquisition Transaction, (ii)
the public announcement by Issuer of an intention to solicit or enter into, or
to explore strategic alternatives or other similar undertaking that may include,
a Merger Event or Tender Offer or an Acquisition Transaction or (iii) any
subsequent public announcement by any entity of a change to a transaction or
intention that is the subject of an announcement of the type described in clause
(i) or (ii) of this sentence (including, without limitation, a new announcement,
whether or not by the same party, relating to such a transaction or intention or
the announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention), as determined by the Calculation Agent. For
the avoidance of doubt, the occurrence of an Announcement Event with respect to
any transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” (A) “Merger Event” shall mean such
term as defined under Section 12.1(b) of the Equity Definitions (but, for the
avoidance of doubt, the remainder of the definition of “Merger Event” in Section
12.1(b) of the Equity Definitions following the definition of “Reverse Merger”
therein shall be disregarded) and (B) “Tender Offer” shall mean such term as
defined under Section 12.1(d) of the Equity Definitions.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

12



--------------------------------------------------------------------------------

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof; (ii) inserting the parenthetical “(including,
for the avoidance of doubt and without limitation, adoption or promulgation of
new regulations authorized or mandated by existing statute)” at the end of
clause (A) thereof; (iii) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement of the formal or informal
interpretation”; and (iv) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date”.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Applicable

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.      Calculation Agent.

   Dealer

 

13



--------------------------------------------------------------------------------

5. Account Details.

 

  (a) Account for payments to Counterparty:

 

Bank:

  

###

ABA#:

  

###

Acct No.:

  

###

Beneficiary:

  

###

Ref:

  

###

Account for delivery of Shares to Counterparty:

###

 

  (b) Account for payments to Dealer:

 

Bank:

  

###

Acct No.:

  

###

Account for delivery of Shares from Dealer:

###

 

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: New York

 

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

Zillow Group, Inc.

1301 2nd Ave, Floor 31

Seattle, WA 98119

Attention:

  

Kathleen Philips

Telephone No.:

  

###

Email:

  

###

 

  (b) Address for notices or communications to Dealer:

To: Goldman, Sachs & Co.

200 West Street

New York, NY 10282-2198

Attn:

   Michael Voris

Telephone:

   ###

Facsimile:

   ###

Email:

   ###

 

8. Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in Section
1 of the Purchase Agreement (the “Purchase Agreement”) dated as of December 6,
2016, between Counterparty and Citigroup Global Markets Inc., as representative
of the Initial Purchasers party thereto (the “Initial Purchaser”), are true and
correct and are hereby deemed to be repeated to Dealer as if set forth
herein. Counterparty hereby further represents and warrants to Dealer on the
date hereof and on and as of the Premium Payment Date that:

 

14



--------------------------------------------------------------------------------

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d) Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

  (e) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (f) Each of it and its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Counterparty or the Shares.

 

  (g) Counterparty’s filings under the Securities Act, the Exchange Act or other
applicable securities laws that are required to be filed have been filed and, as
of the respective dates thereof and as of the Trade Date, there is no
misstatement of material fact contained therein or omission of a material fact
required to be stated therein or necessary to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.

 

  (h) No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

 

  (i) Counterparty understands that no obligations of Dealer to it hereunder
will be entitled to the benefit of deposit insurance and that such obligations
will not be guaranteed by any Affiliate of Dealer or any governmental agency.

 

15



--------------------------------------------------------------------------------

  (j) COUNTERPARTY UNDERSTANDS THAT THE TRANSACTION IS SUBJECT TO COMPLEX RISKS
THAT MAY ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY
OCCUR QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS
AND CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS.

 

  (k) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

  (l) Counterparty is not as of the Trade Date, and Counterparty shall not be
after giving effect to the transactions contemplated hereby, ‘insolvent’ (as
such term is defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of
the United States Code) (the ‘Bankruptcy Code’)) and Counterparty would be able
to purchase a number of Shares equal to the Number of Shares in compliance with
the laws of the jurisdiction of Counterparty’s incorporation or organization.

 

  (m) Counterparty has (and shall at all times during the Transaction have) the
capacity and authority to invest directly in the Shares underlying the
Transaction and has not entered into the Transaction with the intent to avoid
any regulatory filings.

 

  (n) Counterparty’s financial condition is such that it has no need for
liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness.

 

  (o) Counterparty’s investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and Counterparty is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction.

 

  (p) Counterparty understands, agrees and acknowledges that Dealer has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law.

 

  (q) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

  (r) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

 

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
3(a)(i), (ii) and, only with respect to documents and agreements filed as
Exhibits to Counterparty’s Form 10-K, (iii) of the Agreement; provided that any
such opinion of counsel may contain customary exceptions and qualifications,
including, without limitation, exceptions and qualifications relating to
indemnification provisions. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than 106.32
million (in the case of the first such notice) or (ii)

 

16



--------------------------------------------------------------------------------

  thereafter more than 11.48 million less than the number of Shares included in
the immediately preceding Repurchase Notice. Counterparty agrees to indemnify
and hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, as a
result of Counterparty’s failure to provide Dealer with a Repurchase Notice on
the day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of Counterparty’s failure to
provide Dealer with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such
proceeding. Counterparty shall not be liable for any settlement of any
proceeding contemplated by this paragraph that is effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding contemplated by this paragraph that is in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 

  (d) No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

17



--------------------------------------------------------------------------------

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended);

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may (A) without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction to any affiliate of
Dealer (1) that has a long-term issuer rating that is equal to or better than
Dealer’s credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Dealer generally for similar transactions, by
Dealer, or (B) in consultation with Counterparty, but without Counterparty’s
consent, transfer or assign all or any part of its rights or obligations under
the Transaction to any other third party with a long-term issuer rating equal to
or better than the lesser of (1) the credit rating of Dealer at the time of the
transfer and (2) A- by Standard and Poor’s Rating Group, Inc. or its successor
(“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P
or Moody’s ceases to rate such debt, at least an equivalent rating or better by
a substitute rating agency mutually agreed by Counterparty and Dealer. If at any
time at which (A) the Section 16 Percentage exceeds

 

18



--------------------------------------------------------------------------------

  7.5%, (B) the Option Equity Percentage exceeds 14.5%, or (C) the Share Amount
exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Options to a third party on pricing terms reasonably acceptable to
Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(l) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13 of the
Exchange Act) of which Dealer is or may be deemed to be a part beneficially owns
(within the meaning of Section 13 of the Exchange Act), without duplication, on
such day (or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

 

  (iii)

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer shall have the right to assign any or all of its rights and
obligations under the Transaction to deliver or accept delivery of cash, Shares
or Share Termination Delivery Units to any of its Affiliates; provided that
Counterparty shall have recourse to Dealer in the event of failure by the
assignee to perform any of such obligations hereunder. Notwithstanding the
foregoing, the recourse to Dealer shall be limited to recoupment of
Counterparty’s monetary damages and Counterparty hereby waives any right to seek
specific performance by Dealer of its obligations hereunder. Such failure after
any applicable grace period shall

 

19



--------------------------------------------------------------------------------

  be deemed to be an Additional Termination Event and, with respect to such
Additional Termination Event, (A) Dealer shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction and (C)
Counterparty shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.

 

  (f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on any Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

 

  (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii) if the Net Share Settlement terms or the Combination Settlement terms
set forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

  (g) Reserved.

 

  (h) Reserved.

 

  (i) Additional Termination Events.

 

  (i) Notwithstanding anything to the contrary in this Confirmation, upon any
Early Conversion in respect of which a Notice of Conversion that is effective as
to Counterparty has been delivered by the relevant converting Holder:

 

  (A) Counterparty shall, within one Scheduled Trading Day of the Conversion
Date for such Early Conversion, provide written notice (an “Early Conversion
Notice”) to Dealer specifying the number of Convertible Notes surrendered for
conversion on such Conversion Date (such Convertible Notes, the “Affected
Convertible Notes”), and the giving of such Early Conversion Notice shall
constitute an Additional Termination Event as provided in this clause (i);

 

  (B) upon receipt of any such Early Conversion Notice, Dealer shall designate
an Exchange Business Day as an Early Termination Date (which Exchange Business
Day shall be no earlier than one Scheduled Trading Day following the Conversion
Date for such Early Conversion) with respect to the portion of the Transaction
corresponding to a number of Options (the “Affected Number of Options”) equal to
the lesser of (x) the number of Affected Convertible Notes and (y) the Number of
Options as of the Conversion Date for such Early Conversion;

 

20



--------------------------------------------------------------------------------

  (C) any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the sum of (i) the
amount of cash paid (if any) and (ii) the number of Shares delivered (if any) to
the Holder (as such term is defined in the Indenture) of an Affected Convertible
Note upon conversion of such Affected Convertible Note, multiplied by the fair
market value of one Share as determined by the Calculation Agent, minus (y) USD
1,000;

 

  (D) for the avoidance of doubt, in determining the amount payable in respect
of such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustments
to the Conversion Rate have occurred pursuant to any Excluded Provision and (z)
the corresponding Convertible Notes remain outstanding; and

 

  (E) the Transaction shall remain in full force and effect, except that, as of
the Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 

  (ii) Notwithstanding anything to the contrary in this Confirmation if an event
of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture, then such event
of default shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event, (A)
Counterparty shall be deemed to be the sole Affected Party, (B) the Transaction
shall be the sole Affected Transaction and (C) Dealer shall be the party
entitled to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement.

 

  (iii) Notwithstanding anything to the contrary in this Confirmation, the
occurrence of an Amendment Event shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction and (C) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement. “Amendment Event” means that Counterparty amends,
modifies, supplements, waives or obtains a waiver in respect of any term of the
Indenture or the Convertible Notes governing the principal amount, coupon,
maturity, repurchase obligation of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion rate, conversion
rate adjustment provisions, conversion settlement dates or conversion
conditions), or any term that would require consent of the holders of not less
than 100% of the principal amount of the Convertible Notes to amend (other than,
in each case, any amendment or supplement (x) pursuant to Section 10.01(h) of
the Indenture that, as determined by the Calculation Agent, conforms the
Indenture to the description of Convertible Notes in the Offering Memorandum or
(y) pursuant to Section 14.07 of the Indenture), in each case, without the
consent of Dealer.

 

21



--------------------------------------------------------------------------------

  (j) Amendments to Equity Definitions.

 

  (i) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
words “a material” and adding the phrase “or the Options” at the end of the
sentence.

 

  (ii) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii) (1) through (9)
of the ISDA Master Agreement with respect to that Issuer.”

 

  (iii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

  (iv) Section 12.9(b)(vi) of the Equity Definitions is hereby amended by (1)
adding the word “or” immediately before subsection “(B)”, (2) deleting the comma
at the end of subsection (A), (3) deleting subsection (C) in its entirety, (4)
deleting the word “or” immediately preceding subsection (C) and (5) replacing
the words “either party” in the last sentence of such Section with “Dealer”.

 

  (k) Setoff. Obligations under the Transaction shall not be set off against any
other obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be set off
against obligations under the Transaction, whether arising under the Agreement,
this Confirmation, under any other agreement between the parties hereto, by
operation of law or otherwise, and each party hereby waives any such right of
setoff.

 

  (l) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If (a) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to the Transaction or (b) the Transaction is cancelled or
terminated upon the occurrence of an Extraordinary Event (except as a result of
(i) a Nationalization, Insolvency or Merger Event in which the consideration to
be paid to holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(f) as of the date of such election and (c) Dealer agrees, in
its sole discretion, to such election, in which case the provisions of Section
12.7 or Section 12.9 of the Equity Definitions, or the provisions of Section
6(d)(ii) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:

   If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would

 

22



--------------------------------------------------------------------------------

   otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions
or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in satisfaction of
such Payment Obligation in the manner reasonably requested by Counterparty free
of payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent.

Failure to Deliver:

   Applicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that Share Termination Alternative is applicable to the Transaction.

 

23



--------------------------------------------------------------------------------

  (m) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (n) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, the Shares or other Hedge Positions (the “Hedge
Shares”) acquired by Dealer for the purpose of hedging its obligations pursuant
to the Transaction cannot be sold in the public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election,
either (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act and enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered secondary offering; provided, however, that if Dealer, in its sole
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty, (ii)
in order to allow Dealer to sell the Hedge Shares in a private placement, enter
into a private placement agreement substantially similar to private placement
purchase agreements customary for private placements of equity securities, in
form and substance satisfactory to Dealer (in which case, the Calculation Agent
shall make any adjustments to the terms of the Transaction that are necessary,
in its reasonable judgment, to compensate Dealer for any discount from the
public market price of the Shares or other Hedge Positions incurred on the sale
of Hedge Shares in a private placement), or (iii) purchase the Hedge Shares from
Dealer at the Relevant Price on such Exchange Business Days, and in the amounts,
requested by Dealer.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (p) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valid Day or Valid Days during the Settlement Averaging Period or any other date
of valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, by at most forty Valid Days, if Dealer reasonably determines,
in its discretion, that such action is reasonably necessary or appropriate to
preserve Dealer’s hedging or hedge unwind activity hereunder in light of
existing liquidity conditions or to enable Dealer to effect purchases of Shares
or other Hedge Positions in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.

 

  (q) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

24



--------------------------------------------------------------------------------

  (r) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (s) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of (x) the
weighted average of the types and amounts of consideration that holders of
Shares have elected to receive upon consummation of such Merger Event or (y) if
no holders of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 

  (ii) promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty
shall give Dealer written notice of the details of such adjustment.

 

  (t) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (u) Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares or other securities of the Issuer other than in connection
with hedging activities in relation to the Transaction; (C) Dealer shall make
its own determination as to whether, when or in what manner any hedging or
market activities in securities of Issuer shall be conducted and shall do so in
a manner that it deems appropriate to hedge its price and market risk with
respect to the Relevant Prices; and (D) any market activities of Dealer and its
affiliates with respect to Shares may affect the market price and volatility of
Shares, as well as the Relevant Prices, each in a manner that may be adverse to
Counterparty.

 

  (v)

Early Unwind. In the event the sale of the “Underlying Securities” (as defined
in the Purchase Agreement) is not consummated with the Initial Purchaser for any
reason, or Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date the “Early Unwind Date”),
the

 

25



--------------------------------------------------------------------------------

  Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Counterparty shall purchase from Dealer on the Early
Unwind Date all Shares and other Hedge Positions purchased by Dealer or one or
more of its affiliates in connection with the Transaction at the then prevailing
market price. Each of Dealer and Counterparty represents and acknowledges to the
other that, subject to the proviso included in this Section 9(v), upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

  (w) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (x) Other Adjustments Pursuant to the Equity Definitions. Notwithstanding
anything to the contrary in this Confirmation, solely for the purpose of
adjusting the Cap Price, the terms “Potential Adjustment Event,” “Merger Event,”
and “Tender Offer” shall each have the meanings assigned to such term in the
Equity Definitions (as amended by Section 9(j)(i)), and upon the occurrence of a
Merger Date, the occurrence of a Tender Offer Date, or declaration by
Counterparty of the terms of any Potential Adjustment Event, respectively, as
such terms are defined in the Equity Definitions, the Calculation Agent may, in
its sole discretion, adjust the Cap Price to preserve the fair value of the
Options to Dealer; provided that in no event shall the Cap Price be less than
the Strike Price.

 

  (y) Option to Continue Transaction. If Counterparty on any date delivers a
notice of redemption of Convertible Notes pursuant to Section 16.02 of the
Indenture (such date, the “Redemption Notice Date”), Counterparty may on the
Redemption Notice Date elect that the following provisions shall apply from and
after the Redemption Notice Date; provided that Counterparty shall make in such
election a representation to Dealer that it is not, on the date of such
election, in possession of material non-public information with respect to
itself or the Shares:

 

  (i) The following provisions shall be deemed to have been deleted: Conversion
Date, Free Convertibility Date, Notice of Exercise, Applicable Limit and
Applicable Limit Price. In addition, in each of the “Net Share Settlement” and
“Combination Settlement” provisions, the proviso at the end of the first
sentence thereof shall be deemed to have been deleted;

 

  (ii) The provisions in this Confirmation with the captions set forth below
shall be deemed to have been amended and restated in their entirety as follows:

 

  (A) Option Style: European;

 

  (B) Number of Options: The Number of Options as in effect on the Redemption
Notice Date;

 

  (C) Expiration Date: December 1, 2021;

 

  (D) Multiple Exercise: Not Applicable;

 

26



--------------------------------------------------------------------------------

  (E) Automatic Exercise: Applicable. For purposes of Section 3.4 of the Equity
Definitions, each Option will be deemed to be automatically exercised if the
Reference Price is greater than the Strike Price; and

 

  (F) Settlement Averaging Period: The 40 consecutive Valid Days commencing on,
and including, the 42nd Scheduled Valid Day immediately prior to the Expiration
Date;

 

  (iii) The Settlement Method and Relevant Settlement Method provisions shall be
replaced in their entirety with the following:

 

  (A) Settlement Method Election: Applicable, except that the reference to
Physical Settlement in the first sentence of Section 7.1 of the Equity
Definitions shall be replaced with “Net Share Settlement or Combination
Settlement”; provided that any Settlement Method Election shall be accompanied
by a written representation to Dealer by Counterparty that:

 

  (i) It is not in possession of material non-public information with respect to
itself or the Shares;

 

  (ii) It is electing the such settlement method in good faith and not as part
of a plan or scheme to evade compliance with the U.S. federal securities laws;

 

  (iii) It is not electing such settlement method to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act;

 

  (iv) It has not entered into or altered any hedging transaction relating to
the Shares corresponding to or offsetting the Transaction;

 

  (v) It is not “insolvent” (as such term is defined under Section 101(32) of
the Bankruptcy Code); and

 

  (vi) Such election and settlement do not violate or conflict with any law
applicable to it, any provision of its constitutional documents, any order or
judgment of any court or other agency of government applicable to it or any of
its assets or any contractual restriction binding on or affecting it or any of
its assets;

For this purpose, “Specified Cash Amount” means a cash amount specified by
Counterparty per $1,000.

 

  (B) Electing Party: Counterparty;

 

  (C) Settlement Method Election Date: the 10th Scheduled Trading Day
immediately preceding the first Valid Day of the Settlement Averaging Period. In
the case of Combination Settlement, Counterparty shall also notify Dealer on the
Settlement Method Election Date of the applicable Specified Cash Amount
(otherwise Net Share Settlement shall apply); and

 

  (D) Default Settlement Method: Net Share Settlement

 

  (iv) The proviso to clause (i) under Method of Adjustment shall be deemed to
be deleted;

 

27



--------------------------------------------------------------------------------

  (v) Clause (i) of the second paragraph under Method of Adjustment shall be
amended by replacing “if the Calculation Agent in good faith disagrees with”
with “in the case of” at the beginning thereof;

 

  (vi) For purposes of Hedging Disruption and Change in Law, the phrase “and on
the Redemption Notice Date” shall be added immediately following each occurrence
of the phrase “in the manner contemplated by the Hedging Party on the Trade
Date”;

 

  (vii) For the avoidance of doubt, any adjustment, determination or calculation
hereunder that is made by reference to the Indenture shall be determined by the
Calculation Agent by reference to the relevant provisions of the Indenture as
though the Convertible Notes remained outstanding;

 

  (viii) Section 9(i)(i) shall be deemed to be deleted;

 

  (ix) For the avoidance of doubt, for purposes of Section 9(i)(ii) events of
default with respect to Counterparty under the Indenture shall continue to apply
(including without limitation Counterparty bankruptcy, cross-default, judgment
default) but not as they relate to Counterparty’s obligations under the
Convertible Notes;

 

  (x) The occurrence of any Make-Whole Fundamental Change as defined in the
Indenture shall constitute an Additional Termination Event with Counterparty as
the Affected Party, the Transaction as the Affected Transaction and Dealer as
the party entitled (in its sole discretion) to designate an Early Termination
Date; and

 

  (xi) The obligations set forth in Section 9(s) shall continue to apply as if
the Indenture and Convertible Notes remained outstanding.

 

  (z) Payee Tax Representation. For the purpose of Section 3(f) of the
Agreement, Dealer and Counterparty make the representation below:

 

  (i) The following representation will apply to Dealer:

Dealer is organized under the laws of the United States and its U.S. taxpayer
identification number is 13-5108880. It is “exempt” within the meaning of
Treasury Regulation sections 1.6041-3(p) and 1.6049-4(c) from information
reporting on Form 1099 and backup withholding.

 

  (ii) The following representation will apply to Counterparty:

Counterparty is a corporation created or organized in the United States or under
the laws of the United States and its U.S. taxpayer identification number is
47-1645716. It is “exempt” within the meaning of Treasury Regulation sections
1.6041-3(p) and 1.6049-4(c) from information reporting on Form 1099 and backup
withholding.

 

  (aa) FATCA Carve-out. “Tax” as used in Part 2(a) of the Agreement (Payer Tax
Representation) and “Indemnifiable Tax” as defined in Section 14 of the
Agreement shall not include (i) any U.S. federal withholding Tax imposed or
collected pursuant to Sections 1471 through 1474 of the U.S. Internal Revenue
Code of 1986, as amended and any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, and any fiscal or regulatory legislation, rules or practices
adopted pursuant to any intergovernmental agreement entered into in connection
with the implementation of such Sections (“FATCA Withholding Tax”). For the
avoidance of doubt, the FATCA Withholding Tax is a Tax the deduction or
withholding of which is required by applicable law for purposes of Section 2(d).

 

28



--------------------------------------------------------------------------------

  (bb) 871(m) Provision. The parties agree that the definitions and provisions
contained in the 2015 Section 871(m) Protocol, in each case as published by the
International Swaps and Derivatives Association, Inc. are incorporated into and
apply to the Agreement as if set forth in full therein.

 

  (cc) Tax Forms. For the purpose of Section 4(a) of the Agreement:

Tax forms, documents or certificates to be delivered are:

 

Party required to

deliver document

  

Form/Document/ Certificate

  

Date by which to be delivered

Dealer and Counterparty    As required under Section 4(a)(i) of the Agreement,
IRS Form W-9 or such other form or document prescribed by the IRS from time to
time.    Promptly upon execution of the Confirmation; and promptly upon learning
that any form previously provided by Counterparty has become obsolete or
incorrect.

 

29



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

Very truly yours,

 

GOLDMAN, SACHS & Co. By:  

/s/ Daniela Rouse

Name: Daniela Rouse Title: Vice President

Accepted and confirmed

as of the Trade Date:

 

ZILLOW GROUP, INC.

By:  

/s/ Kathleen Philips

Name: Kathleen Philips

Title: Chief Financial Officer, Chief Legal Officer and Secretary

 

[Signature Page to Base Capped Call Confirmation]